

116 S3921 IS: Emergency Medical Supplies Procurement Act
U.S. Senate
2020-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3921IN THE SENATE OF THE UNITED STATESJune 9, 2020Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Federal Government to provide critical health care resources in response to the COVID–19 pandemic.1.Short titleThis Act may be cited as the Emergency Medical Supplies Procurement Act.2.Federal provision of critical health care resources(a)Requirement To provide critical health care resources(1)In generalThe President, acting through the Administrator of the Federal Emergency Management Agency, and in consultation with the Secretary of Health and Human Services and the head of any other relevant Federal agency, shall fulfill, to the greatest extent possible and with due urgency, according to need, all requests from States for critical health care resources that are required to support medical providers, treat patients, or promote the general well-being in response to, or to recover from, the outbreak of COVID–19.(2)Use of authoritiesTo carry out paragraph (1), the President shall make use of any and all available authorities at the disposal of the Federal Government to procure, manufacture, and support the manufacturing of critical health care resources, including emergency authorities such as the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.), the National Emergencies Act (50 U.S.C. 1601 et seq.), and the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).(3)Determination of emergency end dateThe Secretary of Health and Human Services and the Administrator of the Federal Emergency Management Agency shall jointly—(A)determine the date on which all requests from States for critical health care resources related to the outbreak of COVID–19 are fulfilled or otherwise resolved, which shall not be earlier than the day after the date on which no new cases of COVID–19 are reported in the United States for a period of not less than 14 consecutive days; and(B)promptly submit to Congress and the Secretary of the Treasury a certification indicating the date determined under subparagraph (A). (b)Reports to CongressNot later than 7 days after the date of enactment of this Act, and every 7 days thereafter until the COVID–19 emergency end date, the Secretary of Health and Human Services and the Administrator of the Federal Emergency Management Agency shall jointly submit to Congress a report on the implementation of and activities authorized by this section, including information on—(1)the use of funds; (2)the number of requests received from States for critical health care resources, including the contents of the requests and the dates on which the requests are received and fulfilled;(3)if any State request received has not been fulfilled or has been partially fulfilled, the reasons why the request was not fully fulfilled; (4)the distribution of critical health care resources by State, geographic area, and need; (5)the criteria or methodology used to guide the prioritization of State requests and the distribution of critical health care resources; and(6)the sources of the critical health care resources provided to States, including the prices paid by the Federal Government for such critical health care resources and to which suppliers such amounts were paid.(c)Funding; limitations(1)FundingThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, to remain available until the COVID–19 emergency end date, $75,000,000,000 to the Federal Emergency Management Agency to carry out this section.(2)LimitationNo funds made available under this section shall be provided to—(A)any person who is a Federal elected official or serving in a Senior Executive Service position; or(B)any entity that is controlled in whole or in part by a Federal elected official or serving in a Senior Executive Service position. (3)Emergency designation(A)In generalThe amounts provided under this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. (d)DefinitionsIn this section—(1)the term COVID–19 emergency end date means the date on which all requests from States for critical health care resources related to the outbreak of COVID–19 are fulfilled or otherwise resolved, as certified by the Administrator of the Federal Emergency Management Agency and the Secretary of Health and Human Services under subsection (a)(3); (2)the term critical health care resources includes—(A)personal protective equipment (such as surgical masks, N–95 respirator masks, surgical gowns, and face visors); (B)ventilators; (C)testing reagents and compounds; (D)approved vaccines, therapeutics, di­ag­nos­tics, pharmaceuticals, small molecule active pharmaceutical ingredients, and other necessary drugs; (E)ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, medical devices, and diagnostic tests; and(F)other medical supplies or hospital infrastructure, as necessary; (3)the term Senior Executive Service position has the meaning given that term in section 3132(a) of title 5, United States Code; and(4)the term State means— (A)each of the several States of the United States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands;(G)the Federated States of Micronesia;(H)the Republic of the Marshall Islands;(I)the Republic of Palau;(J)the United States Virgin Islands; and(K)an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)). 